VAN BRUNT, P. J.
There is only one question which it seems to be necessary to consider in determining this appeal. There does not appear to have been any right upon the part of the court to direct the defendants to withdraw their exceptions. They certainly did not stipulate so to do, and, whatever arrangements may have been made in respect to justification, they were not thereby deprived of the right to have their exceptions remain of record. In this connection it may not be improper to call attention to rule 11 of the general rules of practice which provides that no private agreement or consent between the parties or their attorneys in respect to the proceedings in a cause shall be binding, unless the same shall have been reduced to the form of an order by consent and entered, or unless the evidence thereof shall be in writing, subscribed by the party against whom the same shall be alleged, or by his attorney or counsel. This salutary provision seems to have been wholly disregarded in this proceeding. All stipulations or agreements entered into between counsel which are sought to be enforced by the court must comply with the rule above stated.
We think, therefore, that the order appealed from should be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. All concur.